UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7580



HENRY BATISTE,

                                              Plaintiff - Appellant,

          versus


D. P. LOATHER, City Council Chairman; RANDY
BLACKMON, Sheriff; MIKE PEOPLES, Lieutenant,
Acting Chief Jailer,

                                             Defendants - Appellees,

          and


JASPER COUNTY JAIL; STATE OF SOUTH CAROLINA,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. C. Weston Houck, Chief District
Judge. (CA-95-3313-6-12AK)


Submitted:   September 22, 1998           Decided:   October 26, 1998


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Henry Batiste, Appellant Pro Se.     Patrick M. Higgins, HOWELL,
GIBSON & HUGHES, P.A., Beaufort, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Batistie v. Loather, No. CA-95-3313-6-12AK (D.S.C. Sept. 30, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2